                    Case 5:19-cr-00855-XR Document 3 Filed 11/20/19 Page 1 of 7


                                                                                               (JV 2        0 2019
                                                                                              C\RK, U.S. DISTRICT CLERK
                                       UNITED STATES DISTRICT COURT                          WEERN DISTRICT OPEXAS
                                        WESTERN DISTRICT OF TEXAS                            BY_____________


UNITED STATES OF AMERICA,

    Plaintiff,                                                             INDICTMENT
V                                                                         [Violations: COUNT 1: 8 U.S.C.
                                                                          § 1324(a)(1)(v)(I), (A)(i),(ii),(iii),(iv),
Mario Reyes-Alvarez, a.k.a. Mario Borrado (1)                            & (B)(i),(iii).; Conspiracy to Bring
Manuel Balderas Mejia, a.k.a. Manolillo (2)                              in, Transport, and Harbor Aliens for
Raul Jesus Hernandez, a.k.a. Guero (3)                                   Financial Gain and placing in
Edgar Otoniel Corozo-Barrera, a.k.a. Edgar Otoniel                       jeopardy the life of persons;
Meichor-Corozo, Payaso (4)                                               COUNTS 2,3,5,6,7: 8 U.S.C. §
Paulin Balderas Mejia, a.k.a. Pau (5)                                     13 24(a)( 1) (A)(ii); (B)(i) Aiding and
Edgar De Jesus Trejo Acevedo, a.k.a. Trejo (6)                           Abetting the Transportation of
Carlos Iran Temix-Silverio, a.k.a. Chilango (7)                          Aliens for Gain; COUNTS 4 & 8:
Carlos Enrique Munoz-Chocojay a.k.a. Calm (8)                            8 U.S.C. § 1324(a)(l) (A)(ii); (iii); B
Eliseo Garcia-Aguirre, a.k.a. Eliseo (9)                                 (i) Aiding and Abetting the
Elias Alaniz, a.k.a. Frijol (10)                                         Transportation and Harboring of
Jessica Elizabeth Castillo, (11)                                         Aliens for Gain.]
Daniel Rodriguez, a.k.a. Chino, (12)

    Defendants,



 THE GRAND JURY CHARGES:

                                                       COUNT I
                            [8 USC § 1324(a)(1)(v)(I), (A)(i),(ii),(iii),(iv), & (B)(i),(iii).]

           1.    That from on or about October 2018 until November of 2019, in the Western District of Texas,

 and elsewhere in the jurisdiction of this court, the Defendants,

                     Mario Reyes-Alvarez, a.k.a. Mario Borrado (1)
                     Manuel Balderas Mejia, a.k.a. Manolillo (2)
                     Rant Jesus Hernandez, a.k.a. Guero (3)
                     Edgar Otoniel Corozo-Barrera, a.k.a. Edgar Otoniel Meichor-Corozo, Payaso (4)
                     Paulin Balderas Mejia, a.k.a. Pau (5)
                     Edgar De Jesus Trejo Acevedo, a.k.a. Trejo (6)
                     Carlos Iran Temh-Silverio, a.k.a. Chilango (7)
                     Carlos Enrique Munoz-Chocojay, a.k.a. Calm (8)
                     Eliseo Garcia-Aguirre, a.k.a. Eliseo (9)
                  Case 5:19-cr-00855-XR Document 3 Filed 11/20/19 Page 2 of 7




                     Elias Alaniz, a.k.a. Frijol (10)
                     Jessica Elizabeth Castillo, (11)
                     Daniel Rodriguez, a.k.a. Chino, (12)

    and others known and unknown to the Grand Jury, did, for the purpose of commercial advantage and

    private financial gain, conspire, combine, and confederate with each other and with others known and

    unknown to commit offenses against the United States, namely the Defendants and others conspired

    to:

           a.   Transport and move and attempt to transport and move aliens within the United States by

means of transportation and otherwise, while knowing and in reckless disregard of the fact that the

aliens had come to, entered, and remained in the United States in violation of law, and for the purpose

of financial gain, in violation of Title 8, United States Code, Section 1324(a) (1) (A) (ii);

           b. To conceal, harbor, and shield and to attempt to conceal, harbor and shield from detection,

aliens who had come to, entered, and remained in the United States in violation of law, while knowing

and in reckless disregard of the fact that the aliens had come to, entered, and remained in the United

States in violation of law, and for the purpose of financial gain, in violation of Title 8, United States

Code, Section 1324(a)(l)(A)(iii); and

          c. To encourage and induce aliens to come to, enter, and reside in the United States, while

knowing and in reckless disregard of the fact that such coming to, entry, and residence was in violation

of law, and for the purpose of financial gain, in violation of Title 8, United States Code, Section

1   324(a)(l )(A)(iv);

          2. The Defendants intended to profit from smuggling aliens into the United States, by

providing transportation and places to harbor the aliens, by concealing and shielding the aliens from

law enforcement, and by compelling the aliens, their families, and their acquaintances to pay and to

agree to pay the Defendants for such services. The Defendants committed the offense for the purpose
                                                      2
               Case 5:19-cr-00855-XR Document 3 Filed 11/20/19 Page 3 of 7




 of private financial gain, and, during which and in relation to this offense, Defendants placed in

 jeopardy the life of persons, by transporting them in the beds of pickup trucks, under tarps, and by

 walking them through the brush in hot weather which endangered the health and welfare of the

 persons they were smuggling, all in violation of Title 8, United States Code, Section 1 324(a)( 1 )(v)(I),

 (A)(i),(ii),(iii),(iv), & (B)(i),(iii).

                                                     COUNT II
                                      [8 U.S.C. § 1324(a) (1) (A) (ii) & (B) (i)]

         That on or about July 22, 2019 and continuing until July 24, 2019, in the Western District of

Texas, and elsewhere within the jurisdiction of the court, the Defendants,

                           Manuel Balderas Mejia, a.k.a. Manolillo (2)
                           Edgar Otoniel Corozo-Barrera, a.k.a.
                                  Edgar Otoniel Meichor-Corozo, Payaso (4)
                           Carlos Iran Temix-Silverio, a.k.a. Chilango (7)

and others known and unknown, aided and abetted by each other, knowing and in reckless disregard of

the fact that undocumented aliens had come to, entered and remained in the United States in violation

of law, did transport and move, and attempt to transport and move those aliens for the purpose of

commercial advantage and private financial gain, and all in violation of Title 8, United States Code,

Section 1324(a)(1)(A)(ii) & (B)(i).

                                                    COUNT Ill
                                     [8 U.S.C. § 1324(a) (1) (A) (ii) & (B) (i)}

        That on or about August 1, 2019 and continuing until August 2, 2019, in the Western District of

Texas, and elsewhere within the jurisdiction of the court, the Defendants,

                          Manuel Balderas Mejia, a.k.a. Manolillo (2),
                          Ran! Jesus Hernandez, a.k.a. Guero (3), and
                          Edgar Otoniel Corozo-Barrera, a.k.a.
                                   Edgar Otoniel Meichor-Corozo, Payaso (4);
              Case 5:19-cr-00855-XR Document 3 Filed 11/20/19 Page 4 of 7




 and others known and unknown, aided and abetted by each other, knowing and in reckless disregard of

 the fact that undocumented aliens had come to, entered and remained in the United States in violation

 of law, did transport and move, and attempt to transport and move those aliens for the purpose of

 commercial advantage and private financial gain, and all in violation of Title 8, United States Code,

 Section 1324(a)(l)(A)(ii) & (B)(i).

                                                COUNT IV
                              [8 U.S.C. § 1324(a) (1) (A) (ii), (iii) & (B) (i)J

        That on or about August 2, 2019 and continuing until August 5, 2019, in the Western District of

 Texas, and elsewhere within the jurisdiction of the court, the Defendants,

                        Manuel Balderas Mejia, a.k.a. Manolillo (2),
                        Raul Jesus Hernandez, a.k.a. Guero (3), and,
                        Jessica Elizabeth Castillo, (11);

 and others known and unknown, aided and abetted by each other, knowing and in reckless disregard of

the fact that undocumented aliens had come to, entered and remained in the United States in violation

of law, did conceal, harbor and shield from detection and attempt to conceal, harbor and shield from.

detection one alien: in a building, or other places, and by means of transportation; and the defendants

also did transport and move, and attempt to transport and move those aliens for the purpose of

commercial advantage and private financial gain, and all in violation of Title 8, United States Code,

Section 1324(a)(l)(A)(ii),(iii), & (B)(i).

                                                COUNT V
                                [8 U.S.C. § 1324(a) (1) (A) (ii) & (B) (i)}

        That on or about August 6, 2019, in the Western District of Texas, and elsewhere within the

jurisdiction of the court, the Defendants,

                                                     4
             Case 5:19-cr-00855-XR Document 3 Filed 11/20/19 Page 5 of 7




                        Manuel Balderas Mejia, a.k.a. Manolillo (2),
                        Edgar Otoniel Corozo-Barrera, a.k.a.
                               Edgar Otoniel Meichor-Corozo, Payaso (4), and,
                        Paulin Balderas Mejia, a.k.a. Pau (5);

 and others known and unknown, aided and abetted by each other, knowing and in reckless disregard of

 the fact that undocumented aliens had come to, entered and remained in the United States in violation

 of law, did transport and move, and attempt to transport and move those aliens for the purpose of

 commercial advantage and private financial gain, and all in violation of Title 8, United States Code,

Section 1324(a)(1)(A)(ii) & (B)(i).

                                               COUNT VI
                                [8 U.S.C. § 1324(a) (1) (A) (ii) & (B) (i)]

        That on or about August 10, 2019 and continuing until August 16, 2019, in the Western District

of Texas, and elsewhere within the jurisdiction of the court, the Defendants,

                       Maüuel Balderas Mejia, a.k.a. Manolillo (2),
                       Edgar Otoniel Corozo-Barrera, a.k.a.
                              Edgar Otoniel Meichor-Corozo, Payaso (4),
                       Carlos Enrique Munoz-Chocojay, a.k.a. Calm (8),
                       Elias Alaniz, a.k.a. Frijol (10), and
                       Daniel Rodriguez, a.k.a. Chino, (12);

and others known and unknown, aided and abetted by each other, knowing and in reckless disregard of

the fact that undocumented aliens had come to, entered and remained in the United States in violation

of law, did transport and move, and attempt to transport and move those aliens for the purpose of

commercial advantage and private fmancial gain, and all in violation of Title 8, United States Code,

Section 1324(a)(l)(A)(ii) & (B)(i).

                                             COUNT VII
                               [8 U.S.C. § 1324(a) (1) (A) (ii) & (B) (i)]

       That on or about August 22, 2019, in the Western District of Texas, and elsewhere within the


                                                    5
             Case 5:19-cr-00855-XR Document 3 Filed 11/20/19 Page 6 of 7




jurisdiction of the court, the Defendants,

                        Manuel Balderas Mejia, a.k.a. Manolillo (2),
                        Edgar Otoniel Corozo-Barrera, a.k.a.
                               Edgar Otoniel Meichor-Corozo, Payaso (4), and,
                        Eliseo Garcia-Aguirre, a.k.a. Eliseo (9);


and others known and unknown, aided and abetted by each other, knowing and in reckless disregard of

the fact that undocumented aliens had come to, entered and remained in the United States in violation

of law, did transport and move, and attempt to transport and move those aliens for the purpose of

commercial advantage and private financial gain, and all in violation of Title 8, United States Code,

Section 1324(a)(l)(A)(ii) & (B)(i).

                                              COUNT VIII
                             [8 U.S.C. § 1324(a) (1) (A) (ii), (iii) & (B) (i)J

        That on or about October 4, 2019, in the Western District of Texas, and elsewhere within the

jurisdiction of the court, the Defendants,

                       Manuel Balderas Mejia, a.k.a. Manolillo (2),
                       Raul Jesus Hernandez, a.k.a. Guero (3),
                       Faulin Balderas Mejia, a.k.a. Pau (5),
                       Edgar De Jesus Trejo Acevedo, a.k.a. Trejo (6),


and others known and unknown, aided and abetted by each other, knowing and in reckless disregard Of

the fact that undocumented aliens had come to, entered and remained in the United States in violation

of law, did conceal, harbor and shield from detection and attempt to conceal, harbor and shield from

detection one alien: in a building, or other places, and by means of transportation; and the defendants

also did transport and move, and attempt to transport and move those aliens for the purpose of
             Case 5:19-cr-00855-XR Document 3 Filed 11/20/19 Page 7 of 7




commercial advantage and private financial gain, and all in violation of Title 8, United States Code,

Section 1 324(a)( 1 )(A)(ii),(iii), & (B)(i).



                                                A TRUE BILL.


                                                FOREPERSON OF THERANJURY

        JOHN F. BASH
        United St es ttom

BY:
       MATTHEW AT             P
       Assistant United St tes Attorney
